DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10, 12, 16, 18-20, 22, 27, 29, 32-35, and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aleksov et al. (US 2021/0082822, hereinafter, Aleksov.)
In regard to claims 1 and 16, and 32 in fig. 1, Aleksov discloses a bonded structure, or package, 100 (para [0043]) comprising:
an interconnect structure 120 (para [0044]) having a first side and a second side opposite the first side, the first side comprising a first conductive pad (not numbered, connects to interconnect 190, para [0045]), a second conductive pad (same as the first pad), and a non- conductive region, also several pads, third and fourth pads;
a first die 180 sub 1 (para [0043]) mounted and directly bonded to the first side of the interconnect structure (through the pads), the first die electrically connected to the first conductive pad of the interconnect structure;
a second die 180 sub 2 (para [0043]) mounted to the first side of the interconnect structure, the second die electrically connected to the second conductive pad of the interconnect structure, the second die spaced apart from the first die laterally along the first side of the interconnect structure; and
an element, or conductive routs, 240 (para [0054]) mounted to the second side of the interconnect structure,
wherein the first die and the second die are electrically connected by way of at least the interconnect structure and the element.
Regarding claims 2 and 18, Aleksov further discloses wherein the first die comprises a bonding surface, the bonding surface comprising a first conductive bond pad 190 (para [[0045]) and a first non- conductive material, the first conductive bond pad directly bonded to the first conductive pad without an intervening adhesive, and the first non-conductive material directly bonded to a first portion of the non-conductive region without an intervening adhesive. Fig. 1.
Regarding claims 3 and 19, similar to claims 2 and 18, wherein the second die comprises a bonding surface, the bonding surface comprising a second conductive bond pad, also, 190 and a second non-conductive material, the second conductive bond pad directly bonded to the second conductive pad without an intervening adhesive, and the second non-conductive material directly bonded to a second portion of the non-conductive region without an intervening adhesive. Fig. 1.
Regarding claims 4 and 20, wherein the element is directly bonded to the second side of the interconnect structure without an intervening adhesive (the ends of the element connect directly to the pads, fig. 1.
Regarding claims 6, 10, 22, and 35, the structure 120 functions as a redistribution layer (RDL).
Regarding claims 12 and 34, Aleksov further comprising a first molding material 182 (para [0047]) disposed over the interconnect structure at least partially between the first die and the second die.
Regarding claims 27 and 40, wherein the element comprises a high density interconnect substrate. Elements 240 formed in the 160 sub 1 substrate and considered to be a high density.
Regarding claim 29, Aleksov further comprising a second molding material disposed about the element (in the layer 160)  and a conductive via extending at least through a thickness of the second molding material. Fig. 1.
Regarding claim 33, Aleksov further comprising:
the first die mounted to the first side of the interconnect structure; and
the second die mounted to the first side of the interconnect structure, the second die being spaced apart from the first die laterally along the first side of the interconnect structure,
wherein the first die is electrically coupled with the second die by way of at least the interconnect layer and the element.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 16-17, 32 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 9,966,360, hereinafter, Yu.)
Regarding claims 1, 16, and 32, in figs. 1G-H, Yu discloses a bonded structure comprising:
an interconnect structure 170 having a first side and a second side opposite the first side, the first side comprising a first conductive pad 174, for example, a second conductive pad, same as 174, and a non- conductive region;
a first die 140 mounted and directly bonded to the first side of the interconnect structure, the first die electrically connected to the first conductive pad of the interconnect structure;
a second die 150 mounted to the first side of the interconnect structure, the second die electrically connected to the second conductive pad of the interconnect structure, the second die spaced apart from the first die laterally along the first side of the interconnect structure; and
an element 200 mounted to the second side of the interconnect structure,
wherein the first die and the second die are electrically connected by way of at least the interconnect structure and the element.
In regard to claims 5 and 8, Aleksov, as mentioned above discloses a similar structure as currently claimed. Furthermore, regarding the limitation thermal conductive bonding, the limitation is considered to be a product by process limitation; thus, it will not be given a patentable weight in a product claim. Nevertheless, this limitation is also known in the art. Yu, however, is incorporated herein to make the record clear that the prior art do show the limitation.
Regarding claims 5 and 8, Yu further discloses wherein the first die is mounted to the first side of the interconnect structure by way of a thermal conductive bonding (TCB).
Regarding claim 17,  wherein the third conductive pad is laterally offset relative to the first conductive pad. Fig. 1G.
Regarding claim 38, wherein the element comprises an integrated device die.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814